Citation Nr: 0617516	
Decision Date: 06/15/06    Archive Date: 06/27/06

DOCKET NO.  03-17 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of a left 
knee injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The appellant served on active duty from June 1977 to August 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the benefit 
sought on appeal.

By a Board decision dated October 2004, it was found that the 
appellant had submitted new and material evidence sufficient 
to reopen his claim of entitlement to service connection for 
residuals of a left knee injury.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record discloses that in May 2006, the appellant 
requested a travel Board hearing before a Veterans Law Judge.  
Under these circumstances, the RO must schedule the appellant 
for a Travel Board hearing.  38 C.F.R. §§ 20.700, 20.704 
(2005).  

Accordingly, the case is REMANDED for the following action:

The RO should schedule a Travel Board 
hearing before a traveling Veterans Law 
Judge.  The RO should also inform the 
appellant of his rights associated with 
the hearing and any rights he will be 
waiving by electing another type of 
hearing.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until he is notified 
by the RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

